             Case 8:20-cv-00044-PX Document 3 Filed 07/20/20 Page 1 of 4



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

DEREK ROBBINS,                                    *

Plaintiff,                                        *

v.                                                *            Civil Action No. PX-20-0044

TONY EVERS, Governor of Wisconsin and             *
MANITOWOC COUNTY IV-D CHILD
SUPPORT AGENCY,                                   *

Defendants.                                       *

                                         ***
                                  MEMORANDUM OPINION

        Plaintiff Derek Robbins, a self-represented litigant, filed the above-captioned Complaint

along with a Motion to Proceed In Forma Pauperis. ECF Nos. 1, 2. Robbins appears indigent, and

so he may proceed in forma pauperis. However, because Robbins filed this Complaint in forma

pauperis, and pursuant to 28 U.S.C. § 1915(a)(1), the Court must guard against filing abuses by

reviewing the Complaint for sufficiency. See 28 U.S.C. § 1915(e)(2)(B)(i) and (ii).

        This Court is mindful of its obligation to construe liberally the pleadings of self-represented

litigants. See Erickson v. Pardus, 551 U.S. 89, 94 (2007). In evaluating a pro se Complaint, the

Court accepts as true and most favorably to the plaintiff all factual allegations. Id. at 93 (citing

Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555–56 (2007)). Nonetheless, liberal construction

does not mean that this Court can ignore a clear failure in the pleading to allege facts which set

forth a cognizable claim. See Weller v. Dep't of Soc. Servs., 901 F.2d 387 (4th Cir. 1990).

        The Complaint avers certain irregularities in the handling of child support payments

collected by the Child Support Enforcement Agency in Manitowoc County, Wisconsin. Robbins

names as Defendants Tony Evers, Governor of Wisconsin, and the Manitowoc County IV-D Child
           Case 8:20-cv-00044-PX Document 3 Filed 07/20/20 Page 2 of 4



Support Agency. The Complaint facts also make clear that the claims relate to child support

proceedings previously held in Wisconsin and New York state courts.

       Robbins takes issue with court-ordered child support arising from his divorce finalized in

Manitowoc County. Robbins had filed suit in New York state court his former spouse for return

of child support payments that he had overpaid. Robbins avers the New York court ruled against

his former spouse, but then allowed the Manitowoc, Wisconsin IV-D agency to appear in the New

York proceedings and move to “apply the monies owed to arrears.” ECF No. 1-8. Robbins appears

to be challenging both the amount of court-ordered child support and arrears still being collected.

       Robbins invokes both federal subject matter and diversity jurisdiction. See 28 U.S.C. §§

1331 and 1332. Facts showing the existence of subject matter jurisdiction “must be affirmatively

alleged in the complaint.” Pinkley, Inc. v. City of Frederick, 191 F.3d 394, 399 (4th Cir. 1999)

(citing McNutt v. Gen’l Motors Acceptance Corp., 298 U.S. 178 (1936)). “A court is to presume,

therefore, that a case lies outside its limited jurisdiction unless and until jurisdiction has been

shown to be proper.” United States v. Poole, 531 F.3d 263, 274 (4th Cir. 2008) (citing Kokkonen

v. Guardian Life Ins. Co., 511 U.S. 375, 377 (1994)). Moreover, the “burden of establishing

subject matter jurisdiction is on . . . the party asserting jurisdiction.” Robb Evans & Assocs., LLC

v. Holibaugh, 609 F.3d 359, 362 (4th Cir. 2010); accord Hertz v. Friend, 559 U.S. 77, 96 (2010);

McBurney v. Cuccinelli, 616 F.3d 393, 408 (4th Cir. 2010).

        From the facts as pleaded, diversity jurisdiction is lacking because federal courts cannot

intervene in cases concerning “divorce, alimony, and child custody decrees.” Ankenbrandt v.

Richards, 504 U.S. 689, 703 (1992) (citations omitted). See also Reale v. Wake County Human

Services, 480 F. App’x 195, 197 (4th Cir. 2012). As to federal question jurisdiction, Congress has

conferred on the district courts original jurisdiction over civil actions that arise under the


                                                 2
              Case 8:20-cv-00044-PX Document 3 Filed 07/20/20 Page 3 of 4



Constitution, laws, or treaties of the United States. 28 U.S.C. § 1331; Exxon Mobil Corp. v.

Allapattah Services, Inc., 545 U.S. 546, 552 (2005). The Court may then exercise supplemental

jurisdiction, pursuant to 28 U.S.C. § 1367(a), “over all other claims that are so related to claims in

the action within [the courts’] original jurisdiction that they form part of the same case or

controversy under Article III of the United States Constitution.” However, section 1367 does not

create an independent cause of action and may be invoked only where the Complaint also pleads

related federal claims.

        The Complaint pleads violations of the “Fourteenth and Fifteenth Amendments to the

United States Constitution,” which may implicate federal question jurisdiction. However, the

Complaint facts viewed most favorably to Robbins do not state a claim for relief under either

constitutional provision. The Fifteenth Amendment pertains to voting rights and are not at all

relevant to Robbins’ claims. As to the Fourteenth Amendment, Robbins notes that many “non-

native” or “non-African persons” have been denied a reduction in child support. But other than

raising a theoretical question about disparities in child support determinations, Robbins has

pleaded no facts to support an equal protection claim. See City of Cleburne v. Cleburne Living

Ctr., Inc., 473 U.S. 432, 439 (1985). Accordingly, the Court will not consider a bare invocation

of a constitutional violation that is untethered to the factual assertions as sufficient to state a claim

for relief.

        Robbins also names two federal criminal code provisions prohibiting deprivation of rights

under color of law, 18 U.S.C. §§ 241-242. ECF No. 1-8. But this is a civil suit, and as a private

citizen, Robbins “lacks a judicially cognizable interest in the prosecution or nonprosecution of

another.” Williams v. Morgan, 2017 WL 2439144, at *1 n.1 (D. Md. 2017) quoting Linda R.S. v.

Richard D., 410 U.S. 614, 619 (1973) and citing Otero v. United States Attorney General, 832


                                                   3
             Case 8:20-cv-00044-PX Document 3 Filed 07/20/20 Page 4 of 4



F.2d 141 (11th Cir. 1987). Any allegation that Defendants committed federal crimes does not state

a cause of action.

        In sum, after reviewing the Complaint facts as true and most favorably to Robbins, the

Court cannot find any factual basis to make plausible any federal cause of action. This action

instead arises solely as a family law matter, and the Court can discern no way that Robbins may

cure the jurisdictional and factual insufficiencies by amending the pleadings. Thus the action must

be dismissed. See Fed. R. Civ. P. 12(h)(3); 28 U.S.C. § 1915(e)(2)(B)(i) and (ii). 1

        A separate Order follows.



July 20, 2020                                                                 /S/
Date                                                        Paula Xinis
                                                            United States District Judge




1Robbins may wish to consult a legal services program to address his concerns regarding child support payments.
Resources that may be available include Maryland Volunteer Lawyers Service (https://mvlslaw.org) and Maryland
Pro Bono Resource Center (https://probonomd.org).

                                                       4
